Case 6:20-cv-00077-SEH Document 16 Filed 04/01/21 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF MONTANA

HELENA DIVISION
DEENA WASHINGTON,
Plaintiff, No. CV 20-77-H-SEH
VS.
ORDER

UNITED PARCEL SERVICE, INC.,

Defendant.

 

 

On March 31, 2021, Defendant United Parcel Service, Inc. (“UPS”) filed an
Unopposed Motion to Excuse Counsel for UPS Michael Wilson from Attending
In-Person Hearing on Defendant’s Motion to Dismiss.!

Co-counsel for UPS is Michelle L. Gomez, Esq., who is designated as “lead
counsel in this matter.””

ORDERED:

In this instance only, Michael Wilson, Esq., is excused from attendance at

 

' See Doc. 15.

2 Doc. 15 at 3.
Case 6:20-cv-00077-SEH Document16 Filed 04/01/21 Page 2 of 2

the Court scheduled hearing set for 9:00 a.m. on April 9, 2021.

+
DATED this _/2~day of April, 2021.

SAM E. HADDON
United States District Judge
